Citation Nr: 1443211	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through January 2014, which have been considered by the RO in the May 2014 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that her current bilateral knee pain, which prevents her from bending her knees for more than 15 minutes or standing for prolonged periods of time, is the result of the constant marching, running, and prolonged standing that she did during her active duty service.  She asserts that, although she did not seek treatment for her pain while in service, she did report her bilateral knee pain upon separation in August 2004 during her semi-annual check-up.  Following discharge, she says that she continued to report her bilateral knee pain to her doctors.  She was fitted for a right knee brace in 2007.  The Veteran also stated that she used an ace wrap for her left knee to stabilize it and to prevent her from shifting her weight to the left knee.  She also used over-the-counter Motrin and ice to treat the pain and minimal swelling.  See April 2010, December 2010 and July 2011 statements.  

An October 1992 service treatment record reflects that the Veteran sought treatment for right shin pain after running.  The record reflects that she had previously injured her right shin during basic training four months earlier.  X-rays were negative.  The Veteran was diagnosed with shin splints.  The Board notes that the Veteran is service-connected for bilateral shin splints.  

In September 2011, the Veteran had MRIs taken of both knees.  The results showed bilateral knee medial meniscus tears which were more symptomatic on the right, and early degenerative joint disease of right medial knee.  See November 2011 VA treatment record.  

The Veteran underwent a VA examination in October 2012 to evaluate the current severity of her service-connected bilateral shin splints.  During that examination, the examiner did not diagnose any other knee conditions although the knees were examined.  However, the Veteran did have a decreased range of motion in both knees.  The examiner also noted the September 2011 MRI results of the left knee and November 2011 x-ray results of the right knee, which showed degenerative changes with spurring of the patella and tibia.  

The Veteran contends that she has experienced continuous bilateral knee pain since her discharge as a result of her active duty service.  Pain is a symptom and not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  However, the record also contains diagnostic evidence of bilateral medial meniscus tears and degenerative joint disease.  The record also shows that the Veteran is service-connected for bilateral shin splints as well as a low back disability and a left foot disability, and it is unclear as to the relationship, if any, between such disorders and the claimed bilateral knee disorders.  The Board notes that the Veteran was not afforded a VA examination specifically for her bilateral knee pain.  The Board finds that a remand is necessary to determine whether the Veteran has a current right and/or left knee disability that is etiologically related to her active duty.  Furthermore, the VA examiner should determine whether a service-connected disability and particularly service-connected bilateral shin splints has caused or aggravated her right and/or left knee disability.  38 C.F.R. § 3.159(c)(4)(i) (2013); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for her right and/or left knee disabilities that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  After any additional records are associated with the claims file or virtual record, then the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current right and/or left knee disability.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review.  

After a review of the record on appeal, the examiner should respond to the following:  

a.  Identify all current right and left knee disabilities.  

b.  Is it at least as likely as not (50 percent or more probability) that any right and/or left knee disability had its onset in service, was manifest within one year of service, or is otherwise related to the Veteran's active duty service?  

c.  Is the Veteran's right and/or left knee disability proximately due to or the result of the Veteran's service-connected disabilities, to include her service-connected bilateral shin splints, lumbosacral strain, and/or left foot stress fracture?  

d.  Is the Veteran's right and/or left knee disability aggravated by the Veteran's service-connected disabilities, to include her service-connected bilateral shin splints, lumbosacral strain, and/or left foot stress fracture?  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve and return to the baseline level of disability.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



